EXHIBIT 3.B TENNESSEE GAS PIPELINE COMPANY (a Delaware corporation) BY-LAWS As amended June 2, BY-LAWS OF TENNESSEE GAS PIPELINE COMPANY ARTICLE I Offices Section 1.Offices.The registered office of Tennessee Gas Pipeline Company (the “Corporation”) shall be in the State of Delaware.The Corporation may have offices at such other places both within and without the State of Delaware as the Board of Directors of the Corporation (the “Board of Directors”) may from time to time determine or as may be necessary or convenient to the business of the Corporation. ARTICLE II Stockholders Section 1.Annual Meetings.The annual meeting of the stockholders of the Corporation shall be held for the election of directors on the second Tuesday in June of each year, if such day is not a legal holiday, in the state where such meeting is to be held, or, if such day is a legal holiday, then at the same time on such next succeeding business day at the principal office of the Corporation in the State of Delaware, or at such other date, time, or place (if any) either within or without the State of Delaware as may be designated by the Board of Directors from time to time.Any other proper business may be transacted at the annual meeting.The Board of Directors may, in its sole discretion, determine that any annual meeting of stockholders may be held solely by means of remote communication. Section 2.Special Meetings.Special meetings of the stockholders of the Corporation shall be held on such date, at such time and at the principal office of the Corporation in the State of Delaware, or at such other place (if any) within or without the State of Delaware as shall be stated in the notice of the meeting.Such special meetings of the stockholders may be held for any purpose or purposes as shall be stated in the notice of the meeting, unless otherwise prescribed by statute, and may be called by the Board of Directors, the Chairman of the Board, or the President. The Board of Directors may, in its sole discretion, determine that any special meeting of stockholders may be held solely by means of remote communication. Section 3.Notice of Meetings.Whenever stockholders are required or permitted to take any action at a meeting, the Corporation shall give notice of such meeting of stockholders. (a)Such notice shall state the place (if any), date, and hour of the meeting, the means of remote communication (if any) by which stockholders and proxyholders may be deemed to be present in person and vote at such meeting, and, in the case of a special meeting, the purpose or purposes for which such special meeting is called.No business other than that specified in the notice thereof shall be transacted at a special meeting of stockholders.Unless otherwise provided by law, the notice of any meeting shall be given not less than ten (10) nor more than sixty (60) days before the date of the meeting to each stockholder entitled to vote at such meeting.Notice to stockholders may be given in writing or by Electronic Transmission (as defined in Section 10 of Article VII of these By-laws).If given in writing, notice may be delivered personally, may be mailed, or, with the consent of the stockholder entitled to receive notice, may be given by any of the means specified in subsection (b) of this Section 3.If mailed, such notice shall be deemed to be given when deposited in the United States mail, postage prepaid, directed to the stockholder at his or her address as it appears on the records of the Corporation. (b)Any notice to stockholders given by the Corporation shall be effective if given by a form of Electronic Transmission to which the stockholder to whom the notice is given has consented.Notice given pursuant to this subsection shall be deemed given: (i) if by facsimile transmission, when directed to a number at which the stockholder has consented to receive notice; (ii) if by electronic mail, when directed to an electronic mail address at which the stockholder has consented to receive notice; (iii) if by posting on an electronic network together with separate notice to the stockholder of such specific posting, upon the latter of (A) such posting and (B) the giving of such separate notice; and (iv) if by any other form of Electronic Transmission, when directed to the stockholder.An affidavit of the Secretary or an Assistant Secretary or of the transfer agent or other agent of the Corporation that the notice has been given by a form of Electronic Transmission shall, in the absence of fraud, be prima facie evidence of the facts stated therein. (c)Waiver of notice of any meeting of stockholders shall be effected in accordance with Section 3 of Article VII of these By-laws. Section 4.Adjournments.
